 PACIFIC COAST ASSOCIATION OF PULP ANDPAPER MFRS. 477of the exercise of the asserted authority was that Stonitsch had recom-mended the dismissal of the chief engineer, who was his acknowledgedsupervisor.Stonitsch denied that he was a supervisor or, that he hadeven been told he was.He also testified that he had never hired ordischarged anyone or recommended this or any other personnel action.Newell testified similarly except that he stated that he once had beenasked if he could find anyone to act as relief operator when one wasneeded immediately.He then suggested Nils Sahlberg to Mr. Hillwho hired him.We find that Stonitsch and Newell do not have theauthority to initiate recommendations for personnel action and thattheir direction of others is merely the routine direction commonlyexercised by experienced employees.Accordingly, we find they arenot supervisors and shall include them in the unit.5We find that all operators, combination announcer-operators, an-nouncers,G and continuity writers at the Employer's Radio StationWORZ, at Orlando, Florida, excluding all other employees and su-pervisors at defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]cGreaterErie Broadcasting Company,92 NLRB No. 61.e Included as announcers are Sam & Marcia Roen,whom the Petitioner and the Inter-venor would exclude.Mr.and Mrs.Roen are employed in the program department.Their main duties are preparingand puttingon a program called "The Roens at Home"which is sometimes broadcastfrom theirown home, sometimes from the studio.On thisshow the Roens do the announcing as well asthe performing.The Roens also assist inpreparingmaterial for other programs.Theirworkappears to be that frequentlydesignatedin the industry as that ofa special program announcer.Although they arenot hourly paid as arethe otherannouncers, it does not appear that their workinginterests are sufficiently differentiated from those of the other announcers to justifyexcluding them from the unit.PACIFIC COAST ASSOCIATION OF PULP AND PAPER MANUFACTURERSandAMALGAMATED LITHOGRAPHERS OF AMERICA, CIO, PETITIONER.Case No. 36-RC-438.May 15, 1951Decision and Direction of ElectionUpon a petition and amended petitions duly filed under Section 9(c) of the National Labor Relations Act, a hearing was held beforeMilton Boyd, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :94 NLRB No. 32. 478DECISIONS OF NATIONAL LABOR RELATIONS BOAR.)1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer?3.The Employer contends that no questionaffecting commerceexists because the Uniform Labor Agreement executed on June 1, 1950,by the Employer and the Intervenors is a bar to this proceeding. TheEmployer argues that the first amended petition filed herein on May18, 1950, lacked the necessary representative showing,2 and was there-fore insufficient to make a case within the jurisdiction of the Board;and that the second amended petition, which redefined the unit, wasuntimely as it was filed on June 27, 1950, after the execution of theagreement.The adequacy of the Petitioner's showing is a matter foradministrative determination.Moreover, we are administrativelyadvised that the Petitioner met the minimum requirements at thetime of filing its first amended petition.Under the circumstances,as the first amended petition is supported by a sufficient showing ofinterest and the second amended petition represents no substantialchangein the Petitioner's earlierclaim to representation,3 we find,contrary to the contention of the Employer, that the agreement ofthe parties, executed as it was after the filing of the first amended peti-tion, is not a bar to this proceeding.We find that a question affecting commerce exists concerning therepresentationof employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all lithographic production em-ployees employed in all member plants, including pressmen, feeders,helpers, artists, dot etchers, camera operators, photocomposers, nega-tive assemblers and/or negative strippers, platemakers, platemakerhelpers, provers, grainers or grainermen, winders'and/or fly boys reg-ularly assigned to lithographic operations, and apprentices in eachclassification, excluding office and clerical employees, guards, profes-sionalemployees, supervisors as defined in the Act, and all other em-ployees.The employees sought are part of the unit of production andmaintenance employees currently established on an association-widebasis.Although the Petitioner seeks an association-wide unit, therecorddisclosesthat Fibreboard Products Inc. (hereinafter calledFibreboard) is the only member of the Association that employs theInternational Brotherhood of Paper Makers,AFL, and International Brotherhood,Pulp, Sulphite and Paper MillWorkers, AFL,appeared jointly and were permitted tointervene herein on the basis of their contractual interests.2 The alleged insufficiency of the Petitioner'sshowing is based on the Employer'sestimate of the number of employees employed in the various categories in the unitrequested by the Petitioner,and the Petitioner'sown statement of the number ofemployees supporting its petition.8Tennessee Copper Company,88 NLRB 1516. PACIFIC COAST ASSOCIATION OF PULP AND PAPER MFRS.479lithographic process in the production of paper cartons, so that anassociation-wide lithographic unit would in effect be limited in scopeto the lithographic employees of Fibreboard.The Employer and the Intervenors oppose any unit other than theexisting production and maintenance unit, and rest their contentionson various grounds.The Employer is an association of 17, manufacturers of pulp andpaper products employing some 15,000 employees in 35 plants.TheAssociation includes most of the pulp and paper manufacturers in thePacific coast area. It has bargained collectively with the Intervenorssince 1934, its current agreement having been executed on June 1, 1950.Fibreboard, which owns and operates 8 plants of the 35 represented bythe Association, manufactures at 4 of its plants paper cartons, amongother products.It is the major manufacturer of cartons on the Pacificcoast.Although it uses the letterpress method of printing as a stepin the manufacture of cartons at all 4 plants, it uses the lithographicprinting process at only 2 of the 4 plants, those of Stockton, California,and Portland, Oregon. In the Stockton plant, covered by the associa-tion agreement, are some 1,000 employees, of whom 400 are employedin the carton department, which includes 55 employees in the litho-graphic department.'The carton department is one of the 4 majordepartments at the Stockton plant, which is engaged not only in themanufacture of cartons but in the manufacture of other products aswell.The Portland plant, on the other hand, although producinglabels by the lithographic process, is engaged almost entirely-in themanufacture of cartons. Its total complement of employees numberssome 200, of whom approximately 36 are in its lithographic depart-ment.5The manufacture of cartons calls for the coordination of the workof many employees. The paper used in carton production is said to bemanufactured according to specification, the design of the carton isworked out by artists, the cutting die is prepared by the diemakers,and the printing plates for both the letterpresses and lithographicpresses are designed so that the printed carton blank conforms pre-cisely to the shape of the cutting die.The lithographic process per-forms no special function in the manufacture of the carton, for the4The term lithographic department is used by the Employer in 2 senses,(1) to denotethe department in which the lithographic pressmen,apprentices and helpers, and sometruckers and janitors are employed;and (2)to denote the larger group engaged inlithographic.production work, which group includes the platemaking department.6The record in the case discloses the follo«ing number of employees distributed amongthe categories in the unit requested by the Petitioner : At the Stockton plant, 16 pressmenand apprentices,16 press helpers(feeders),2 photocomposers,3 platemakers,1 grainer-platemaker, 8 winders, and 6 extra winders ; at the Portland plant, 11 pressmen andapprentices,10 press helpers(feeders),8 part-time press helpers,4 artists, 1 cameraoperator,2photocomposers,3platemakers,1prover and assistant cameraman, 2grainermen,2 winders,and 18 extra winders. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord shows that any design may be reproduced either by the letter-press or by the lithographic process.Production schedules depend,therefore, upon the respective workloads in the several carton plants.The Employer and the Intervenors contend that the unit requestedby the Petitioner is inappropriate because of a predominant and emi-nently successful pattern of collective bargaining on an industrialand association-wide basis.While we do not question the excellentresults achieved by the parties in their long course of collective bar-gaining on an association-wide basis,6 the Board's practiceof granting'separate representation notwithstanding a history of collective bar-gaining on a broader basis to skilled groups of employees otherwiseentitled thereto is well established.7The Employer and Intervenorsalsourge that the integrated char-acter of the production process in the basic pulp and paper industry,as well as the extent of integration among the work of production em-ployees, including lithographic employees, makes inappropriate theseverance of the employees herein separately sought by the Petitioner.Upon a recent reconsideration of this problem," we reaffirmed earlierdecisions permitting craft severance in the pulp and paper industry,upon the ground that the pulp and paper industry does not possess thebasic elements which, when present in other cases,9 have led us todeny separate craft representation.The principle thus establishedis applicable here and is dispositive of the contention of the Inter-venors and the Employer.Moreover, we find the contention of theIntervenors and the Employer even less tenable where, as here, we areconcerned not so much with the primary operations of pulp and papermanufacturers, but with the wholly distinct and separatemanufactur-ing operations of paper converters ioThe Employer and Intervenors also contend that the proposed unitlacks the homogeneity and cohesion of a craft group; in addition, theychallenge the appropriateness of the requested unit on the ground thatthere are many employees excluded from the unit who do much litho-graphic work, thereby making the unit only partial in scope andtherefore inappropriate.Indeed the initial petition of the Peti-tioner included among the categories of employees sought such cate-6 TheBoard gave recognition to such bargaining inRayonier Incorporated,52 NLRB1269See BondCrown & Cork Co.,75 NLRB 1152,83 NLRB 638.See alsoThe New71Haven Pulp and Board Company,83NLRB 268.8 SeeInternationalPaper Company (Southern Kraft Division)andInternational PaperCompany(Container Division),94 NLRB No. 81.ONationalTubeCompany,76 NLRB 1199;The Permanente Metals Corporation,89NLRB 804;Weyerhaeuser Timber Company,87 NLRB 1076ioWe have not overlooked the Employers' challengeto the appropriatenessof the unitbased upon the integrated wage structureand otherassociation-wide collective bargainingpractices.we do not believethat such practices are sufficient to override the statutoryrightofa craft group of employees to separate representation under ordinarycircumstances. PACIFIC COAST ASSOCIATION OF PULP ANDPAPER MFRS. 481gories as inkmen, rollmen, composers, proofreaders, ream cuttermen,truckers, letterpress winders, and sorter-inspectors, whose exclusionfrom the unit is now put in issue.The lithographic unit has long been considered as a process oroperational unit, and has been accorded separate representation onthis basis.The record in this case adequately establishes the factthat the Fibreboard employees engaged in the lithographic processperform the work customarily performed by lithographic employeesto whom'the Board has in other cases granted the right of separaterepresentation,1' and who, although trained exclusively in Fibre-board's plants, possess all the skills customarily associated with em-ployees engaged in the lithographic process.12However, such classifications of employees as composers,13 proof-readers, ream cuttermen, truckers, and sorter-inspectors, whose exclu-sion is opposed by the Employer and Intervenors, are not, in the main,classifications customarily considered part of a lithographic unit 14For this reason we exclude them from the requested unit.As to theother classifications, although the Board has on occasion includedinkmen in a unit of lithographic employees," we need not here re-examine the appropriateness of their inclusion in the present unit,nor need we examine the appropriateness of their inclusion of roll-men.16For we find that, because the record shows that inkmen androllmen spend more time in connection with the letterpresses thanwith the lithographic presses, they cannot be considered an appropri-ate part of the lithographic unit.'?Accordingly we shall excludethem from the voting group hereinafter found appropriate.There remains for consideration the question of including windersand extra winders in the unit sought by the Petitioner.The Stock-ton plant has 8 winders on regular assignment in the lithographicdepartment and 6 on extra assignment.The Portland plant has 2winders on regular assignment and 18 on extra assignment.Theprincipal function of the winder is to pile paper stock between print-ing operations, to mark, and-on occasion remove, defectively printedsheets, to help with the cleaning of the lithographic presses, and11 SeeLord Baltimore Press, Inc,73 NLRB 811.12The fact that Fibreboard is not part of the graphic arts Industry or that there Isno history of separate representation for a lithographic unit in the pulp and paper industryis not determinative of the issue.SeeBond Crown & CorkCo., 83 NLRB 638.11The "composer" here referred to is not the photocomposer previously mentioned.The employee in question, as part of his duties, prepares a black and white proof of thedesign of a carton, on a small press in the letterpress section of the plant, which proofis used in the preparation of the negative for the lithographic plate.14 SeeThe Madison Company,92 NLRB No. 152.11SeeLord Baltimore Press, Inc., supra16 In addition to their specific tasks on letterpresses rollmen regrindinkrolls on thelithographic presses and repair and maintain these dampening rolls.17 SeeGeorge Banta Publtishioig Company,59 NLRB 669;Roberts & Son, 71NLRB 294;Lord Baltimore Press, Inc.,supra.953841-52-vol 94-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso on occasion to serve as feeder on the presses.Although therecord shows that there are some temporary transfers of the regularwinders to other departments as work loads vary, and some slightinterchange with winders employed on the letterpresses, the majorportion of their work is performed in the lithographic department,where they are considered as being regularly employed on the litho-graphic presses.Moreover the record shows that the regular windersin the Stockton plant, and to a lesser extent those in the. Portlandplant, are by established practice in the line of progression to journey-man lithographer, such progression depending ultimately on seniorityand the existence of vacancies which allow for their advancement. Inview of the character of their duties and the fact that winders onregular assignment do advance to journeyman lithographer and spenda major portion of their time on the lithographic presses, we find thatthey are an appropriate part of a lithographic unit.We shall, accord-ingly, include them in the voting group hereinafter found appropriate.The extra winders on lithographic work are selected in both plantsas the need arises.They may be selected with some measure of fre-quency, but with no regularity.Furthermore, it is clear, on the basisof the record that almost all the extra winders spend less than 50 per-cent of their time in work on the lithographic presses, their regularassignments being in the cutting or finishing departments.Becauseof the foregoing, we find that these extra winders who spend a minorportion of their scheduled working time on the lithographic pressesare not an appropriate part of a lithographic unit.Accordingly,we shall exclude them from the voting group hereinafter foundappropriate.As for the eight part-time press helpers (feeders) employed on thelithographic presses at the Portland plant, the record indicates thatthese part-time press helpers spend a major portion of their workingtime in departments other than the lithographic department. In ac-cordance, therefore, with the Board's established rule, we shall excludethese part-time press helpers from the voting-group hereinafter foundappropriate.We find that the lithographic employees whom the Petitioner seeksto represent may, if they so desire, constitute a separate appropriateunit, coextensive in scope with the broad multiemployer unit estab-lished by the parties."'We shall not, however, make any final unitdetermination at this time, but shall first ascertain the desires of theseemployees as expressed in an election hereinafter directed.We shall direct that an election be held by secret ballot among thefollowing employees of the Employer at the Stockton, California, andPortland, Oregon, plants of Fibreboard Products Inc.: All pressmen,11T. C. King Pipe Company,74 NLRB 468. INTERNATIONAL PAPER COMPANY483press helpers (feeders) 19 artists, camera operators, photocomposers,platemakers, provers and assistant cameramen, grainermen, grainer-men-platemakers, and winders on regular assignment in the litho-graphic department'20 excluding inkmen, rollmen, composers, proof-readers, ream cuttermen, truckers, letterpress winders, and sorter-inspectors, and also excluding office and clerical employees, guards,professional employees, supervisors as defined in the Act, and allother employees.If, in this election, the employees in the above-described voting groupselect the Petitioner, they will be taken to have indicated their desireto constitute a separate collective bargaining unit.[Text of Direction of Election omitted from publication in thisvolume.]19Not including the part-time press helpers who spend less than 50 percent of theirtime in work on the lithographic presses.20Not including the extra winders who spend less than 50 percent of their time in workon the lithographic presses.INTERNATIONAL PAPER COMPANY, SOUTHERNDRAFTDIVISIONandIN-TERNATIONAL PAPER COMPANY,CONTAINER DIVISIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,LODGE No.1002, PETITIONER.Cases Nos. 10-RC-910,10-RC-901,10-RC-902,10-RC-903,10-RC-904, 10-RC-905,10-RC-906, and 10-RC-907.May 15,1951Decision and Direction of ElectionsUpon petitions duly filed,' a hearing on these consolidatedcases washeld before James W. Mackle, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2At the request of the Employer, the International Brotherhood ofPaper Makers, the International Brotherhood of Pulp, Sulphite andPaper Mill Workers, and the International Brotherhood of ElectricalWorkers,3 the Board heard oral argument on March 13, 1951.All1The petitions and other formal papers were amended at the hearing to show the correctnameof the Employer.2The hearing officer referred to the Board the Employer's motion to delete from thepetitions all reference to International Paper Company,Container Division.For reasonsset forth herein, the motion is denied.9These labor organizations, collectively called the Joint Intervenors, and separatelyreferred to herein as the Paper Makers, Pulp Workers, and the Electricians, respectively,intervened jointly.United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, A. F. L., hereinafter knownas the Pipefitters, the International Brotherhood of Boilermakers, Iron Ship Buildersand Helpers of America,hereinafter known as the Boilermakers,and the InternationalUnion of Operating Engineers, Local No. 497, hereinafter known as the OperatingEngineers,also intervened in this proceeding.94 NLRB No. 81.